EXHIBIT 10.8
SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT, by and between Dolan Media Company, a Delaware corporation
(the “Company”); and Mark W.C. Stodder (“Executive”), is entered into on this
1st day of August 2009 (the “Effective Date”).
PRELIMINARY RECITALS
A. Employment Agreement. The Company and Executive have entered into a written
Employment Agreement (the “Employment Agreement”), dated as of April 1, 2007
(the “Original Effective Date”), which remains in effect. Since then, Executive
has continued to serve as Executive Vice President/Business Information Division
of the Company, pursuant to the Employment Agreement. Any capitalized terms used
in this Amendment, and not defined herein, shall have the meanings specified in
the Employment Agreement.
B. Purpose of Amendment. The Company and the Executive desire to amend certain
provisions of the Employment Agreement as described below.
AMENDMENT
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree to amend the Employment Agreement as
follows:
1. Section 1.2(a) is hereby amended to read as follows:
“(a) Service with the Company. During the Employment Period, Executive shall
(i) serve as the Company’s Executive Vice President/Business Information
Division and shall report directly to the Chief Operating Officer and,
indirectly to the Chief Executive Officer and the Board of Directors of the
Company (the “Board”), (ii) have such responsibilities, duties and authorities,
and render such services for the Company, that Executive has or renders for the
Company as of the Effective Date, and (iii) have such other responsibilities,
duties and authorities, and render such other services for the Company, that are
consistent with Executive’s position as Executive Vice President/Business
Information Division, as the Chief Operating Offer, Chief Executive Officer or
the Board may from time to time reasonably direct.
2. Except as expressly amended in this Second Amendment, the Employment
Agreement, as amended, shall remain in full force and effect according to its
terms.

 

1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned Executive and the Company have executed this
Amendment on the Effective Date:

            COMPANY:

DOLAN MEDIA COMPANY
      /s/James P. Dolan       By: James P. Dolan, Chairman, President and Chief
Executive Officer        /s/ John Bergstrom      By: John Bergstrom, Chairman of
the Compensation Committee        EXECUTIVE:
 
/s/ Mark W.C. Stodder     Mark W.C. Stodder  

 

2